1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
      JAMES W. FOWLER CO., an Oregon
9     company,                                          No. 2:18-cv-01133-MJP

10                    Plaintiff,                        ORDER GRANTING PLAINTIFF’S
                                                        MOTION TO EXTEND DEADLINES
11
             v.                                         FOR FRCP 26(f) CONFERENCE,
12                                                      INITIAL DISCLOSURES, AND JOINT
      IRONSHORE SPECIALTY INSURANCE                     STATUS REPORT
13    COMPANY, a foreign insurance company,
14
                       Defendant.
15

16          THIS MATTER having come before the Court upon Plaintiff’s Motion to Extend

17   Deadlines for FRCP 26(f) Conference, Initial Disclosures, and Joint Status Report, and the
18
     Court having reviewed the Motion, and any subsequent papers, the Court finds that good
19
     cause exists to extend the deadlines as follows:
20

21
            Deadline for FRCP 26(f) Conference:                   12/5/2018
22

23          Initial Disclosures Pursuant to FRCP 26(a)(1)         12/12/2018

24          Combined Joint Status Report and Discovery
            Plan as Required by FRCP 26(f)
25
            And Local Civil Rule 26(f):                           12/28/2018

     ORDER GRANTING PLAINTIFF’S MOTION
     TO EXTEND DEADLINES FOR FRCP 26(f) CONFERENCE,
     INITIAL DISCLOSURES AND JOINT STATUS REPORT - 1
     Case No.: 2:18-cv-01133-MJP
1           All other provisions of the Courts September 6, 2018 Order Regarding Initial
2    Disclosures, Joint Status Report, and Early Settlement are unchanged and remain in effect.
3
            DATED: The 8th day of November, 2018.
4

5

6

7
                                                         A
                                                         Marsha J. Pechman
                                                         United States District Judge
8

9
     Presented By:
10

11
     HELSELL FETTERMAN LLP
12
     By: /s/ Shawn Q. Butler
13   Andrew J. Kinstler, WSBA No. 12703
     Shawn Butler, WSBA No. 45731
14
     1001 Fourth Avenue, Suite 4200
15   Seattle, Washington 98154
     Tel.: (206) 292-1144
16   Fax: (206) 340-0902
     Email: akinstler@helsell.com
17
             sbutler@helsell.com
18
     Attorneys for Plaintiff James W. Fowler Co.

19

20

21

22

23

24

25



     ORDER GRANTING PLAINTIFF’S MOTION
     TO EXTEND DEADLINES FOR FRCP 26(f) CONFERENCE,
     INITIAL DISCLOSURES AND JOINT STATUS REPORT - 2
     Case No.: 2:18-cv-01133-MJP
